Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed March 3, 2021 are respectfully acknowledged and have been fully considered. 
	Claims 1, 8, and 9 are amended.	
Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The amendments to Claims 1 and 8 addressing 35 U.S.C. 112(b) issues are respectfully acknowledged, and the corresponding 35 U.S.C. 112(b) rejections of Claims 1 and 8 and of further depending claims are withdrawn. 
Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed March 3, 2021, the rejections of independent claims 1 and 8 are withdrawn. The rejections of claims 2-7, 9, and 10 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and remarks filed March 3, 2021, and based on an updated, thorough search of the prior art of record, Claims 1-10 are found to be in condition for allowance.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Jiang (CN105278129B) and Kerofsky (20100013751 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "determining whether an original picture is a grayscale transition picture or a single grayscale value picture by a timing controller; when determining that the original picture is a grayscale transition picture or not a single grayscale value picture, turning off a Mura compensation function by the timing controller; wherein Mura compensation applied to the original picture that is a grayscale transition picture or not a single grayscale value picture causes display abnormality and turning off the Mura compensation function keeps the original picture that is a grayscale transition picture or not a single grayscale value picture displayed in an original form without causing display abnormality resulting from Mura compensation" in combination with all other limitations of the claim.

Claim 8:
While closest prior art Jiang (CN105278129B) and Kerofsky (20100013751 A1) teach portions of the limitations of independent Claim 8, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 8, namely "determine whether an original picture is a grayscale transition picture or a single grayscale value picture; and wherein the Mura compensation function module is configured to turn off its own Mur compensation function when the original picture is a grayscale transition picture or not a single grayscale value picture; and wherein Mura compensation applied to the original picture that is a grayscale transition picture or not a single grayscale value picture causes display abnormality and turning off the Mura compensation function keeps the original picture that is a grayscale transition picture or not a single grayscale value picture displayed in an original form without causing display abnormality resulting from Mura compensation" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624